*147S.S. and N.S. appeal the judgment of the trial court terminating their parental rights to D.K.S. S.S. presents four points on appeal. He complains that: (1) the trial court erred in finding clear and convincing evidence existed that he committed severe or repeated acts of sexual abuse toward D.K.S.; (2) the trial court erred in finding clear and convincing evidence existed that he committed severe or repeated acts of physical abuse toward D.K.S.; (3) the trial court erred in finding clear and convincing evidence existed that he failed to provide D.K.S. with adequate food, clothing, shelter, or education; and (4) the trial court erred in finding clear and convincing evidence that the conditions that led to the juvenile court’s assumption of jurisdiction still persisted and/or that continuing conditions of a potentially harmful nature were shown to exist. N.S. also presents four points on appeal. She complains that: (1) the trial court erred in terminating her parental rights under § 211.447.4(2)(c); (2) the trial court erred in terminating her parental rights under § 211.447.4(2)(d); (3) the trial court erred in terminating her parental rights under § 211.447.4(3); and (4) the trial court erred in terminating her parental rights under § 211.447.4(6). Because at least one statutory ground supporting termination of parental rights is supported by substantial evidence and is not against the weight of the evidence, the judgment terminating parental rights is affirmed. Rule 84.16(b).